Citation Nr: 1421296	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in April 2011; a transcript of this hearing is in the record.

The matter was remanded in September 2011 for additional development.


FINDING OF FACT

Throughout the appeal, the Veteran had no worse than Level I hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As the September 2009 rating decision on appeal granted service connection for bilateral hearing loss, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In these instances, the General Counsel held that a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued in May 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for two VA examinations that are adequate for rating the disability.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Finally, the Veteran testified at a Board hearing in April 2011.  The hearing was adequate as the VLJ explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, any deficiency in this regard was harmless, as the case was subsequently remanded to obtain additional, pertinent evidence (i.e., a current VA examination).



Legal Criteria and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Here, staged ratings were not assigned.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends his bilateral hearing loss warrants a compensable rating and during his hearing he testified as to the impact of his hearing loss on his life.

The record also contains two private Beltone audiograms in November 2006 and February 2007.  In November 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
40
55
60
LEFT
45
35
25
25
30

The pure tone threshold average was 51 in the right ear and 29 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.

In February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
25
25
LEFT
35
25
20
20
20

The pure tone threshold average was 26 in the right ear and 21 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.
The Veteran reported improved hearing since he had tubes placed in his ears and the examiner likewise noted his hearing had improved at several frequencies since he was last tested in November 2006.

On the Veteran's initial VA audiological evaluation in September 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
20
30
LEFT
35
25
15
25
30

The pure tone threshold average was 24 in each ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The Veteran complained of having trouble hearing and his greatest difficulty was in hearing his wife and conversational speech.

In April 2011, the Veteran testified that due to his hearing loss he had to raise the television volume, his wife thought he was ignoring her, and he had similar problems at work with his boss.  He sometimes did not hearing other employees talking to him if he was not facing them.

The Veteran had subsequent VA examinations in November 2011.  The physician who conducted the ear disease examination noted a prior audiology examination in October 2011 and noted those findings.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25
40
55
LEFT
55
40
30
40
65

The pure tone threshold average was 40 in the right ear and 44 in the left ear.  Speech discrimination scores were not noted.

On audiological examination with an audiologist, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
30
45
LEFT
25
40
25
30
45

The pure tone threshold average was 34 in the right ear and 35 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The Veteran described the impact of his hearing loss as having significant difficulty hearing people if he is not facing them and also having to turn up the television volume.

In his most recent statement of December 2011, the Veteran described having difficulty at work.  At various times he did not know when people were talking to him and when he spoke to others it was perceived as yelling or raising his voice even though he believed he was using a conversational tone.  He had similar experiences talking to family and friends.

Based on the findings in light of the applicable criteria, a compensable rating is not warranted at any time during the appeal.  

The Veteran's service-connected bilateral hearing loss has been rated initially as 
0-percent disabling, so noncompensable, under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Sometimes there is an exceptional pattern of hearing impairment.  Namely, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , Table VI or Table VIA is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The findings of the private and VA examinations represent Level I hearing impairment bilaterally using Table VI, which translate to a 0 percent rating when applied to Table VII.  There is no basis upon which to rating the disability as an exceptional hearing loss pattern.  Id.  Even applying Table VIA to the October 2011 audiological findings (as no speech discrimination scores were reported at that time), the Veteran would have Level I hearing impairment in the right ear and Level II hearing impairment in the left ear, which translates to a 0 percent rating when applied to Table VII.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In considering whether extra-schedular consideration is warranted, the Board has attributed all symptoms potentially referable to the hearing loss to that disability.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has considered the Veteran's complaints of decreased auditory acuity and speech recognition impairment.  However, the schedular rating criteria contemplate the limitations and impairment caused by his service-connected hearing loss disability.  Indeed, there are provisions already in place for when a veteran has an exceptional pattern of hearing impairment, see 38 C.F.R. § 4.86(a) and (b), which represent an alternative way of rating hearing loss when it does not follow the traditional pattern.  The bilateral hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, which are not demonstrated in this case, and as measured by both audiologic testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The Board has considered the Veteran's statements regarding the impact of his hearing loss socially and occupationally, but the fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability. 

Because the schedular rating criteria are adequate to rate the Veteran's service-connected bilateral hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Furthermore, an adverse impact on employability and/or periods of hospitalization have not been shown to have resulted from the service-connected bilateral hearing loss.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

ORDER

An initial compensable rating for bilateral hearing loss is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


